Citation Nr: 0909531	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  99-01 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
an excision of a foreign body from the left calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefit sought on 
appeal.  The Veteran had a personal hearing with a Hearing 
Officer at the RO in October 2001, and a Travel Board hearing 
with the undersigned Judge from the Board in August 2002.  
The Board recognizes that the Veteran requested an additional 
RO hearing in an April 2006 statement.  Under 38 C.F.R. § 
20.700 (2008), the Veteran is entitled to a hearing on 
appeal, which he has had.  Therefore, another hearing on 
appeal will not be scheduled.

The Veteran submitted letters dated in December 2008 from 
L.R.C., M.D. and J.R.F., D.C.  A February 2009 Informal 
Hearing Presentation from the Veteran's representative notes 
that the Veteran waives RO review of this newly submitted 
evidence.  Dr. L.R.C. stated that the Veteran has left knee, 
left foot and left ankle disability secondary to the 
residuals of an excision of a foreign body from the left 
calf.  This statement could be interpreted as a claim for 
service connection for left knee, left foot, and left ankle 
disability as secondary to the service-connected residuals of 
an excision of a foreign body from the left calf, and refers 
this matter to the RO for appropriate action.

In a December 2002 decision, the Board granted service 
connection for five disabilities: a lumbosacral spine 
disorder; a coccyx fracture disability; and three 
disabilities involving polyneuropathy of the left lower 
extremity, left upper extremity, and right upper extremity.  
In a rating decision that month, the RO affected the grants 
of service connection and assigned each disability a 
disability rating.  The Veteran did not file a timely appeal 
as to those ratings assigned by the RO.  Subsequently, 
beginning in June 2004, the Veteran has submitted several 
statements raising claims with respect to the assigned 
ratings for the five disabilities.  Although the statements 
purported to be notices of disagreement with the ratings 
assigned, the Veteran did not submit them within the time 
limits required.  38 U.S.C.A. § 7105(b) and (c).  This matter 
is referred to the RO for appropriate action.

A June 2006 decision of the Board granted the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus and denied the Veteran's claim for service 
connection for a skin disease of the hands, arms, and legs as 
a result of petroleum poisoning.  This decision also remanded 
the Veteran's sole remaining claim that is in appellate 
status, his claim for an increase rating for residuals of an 
excision of a foreign body from the left calf.

The Board notes that the rating criteria for scars were 
revised effective October 23, 2008.  However, the revised 
rating criteria are only applicable to claims received on or 
after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  Since the Veteran's claim was received prior to 
October 23, 2008, the newly revised criteria have not been 
considered in this case.


FINDINGS OF FACT

1.  The Veteran's left calf scar is stable and less than 39 
square cm in area, and the scar does not cause pain, 
limitation of motion, or limitation of function.

2.  The Veteran does not have any muscle damage due to the 
excision of the steel fragment from his left calf and any 
damage to the nerves is at most mild in nature.


CONCLUSION OF LAW

The criteria for a compensable initial rating for residuals 
of an excision of a foreign body from the left calf have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2002); 38 C.F.R. § 4.118, 4.124a, 
Diagnostic Codes 7801-7805, 8522 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2008), and implemented at 38 C.F.R. § 3.159 (2008), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, an April 
2004 letter to the Veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to an increased rating, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008), this 
letter essentially satisfied the notification requirements of 
the VCAA by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claim; (2) informing the Veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement, requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, was recently removed from the language of 38 C.F.R. 
§ 3.159(b).  See 38 C.F.R. § 3.159, as amended by 73 Fed. 
Reg. 23353-23356 (Apr. 30, 2008).

The Board acknowledges that complete VCAA notice was only 
provided to the Veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  After the April 2004 
VCAA-compliant letter was issued to the Veteran he was 
afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued Supplemental 
Statements of the Case to the Veteran in January 2006 and 
October 2008.  Under these circumstances, the Board finds 
that any defect in the VCAA notice has been cured and thus 
resulted in no prejudice to the Veteran.  Pelegrini v. 
Principi, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The Veteran was also provided 
such notice in a June 2006 letter.  As such, any notice 
deficiencies related to the rating or effective date were 
subsequently remedied.  Thus, the Board finds no prejudice to 
the Veteran in processing the issuance of a final decision.  
See Bernard v. Brown.

That notwithstanding, it is well to observe that service 
connection for residuals of an excision of a foreign body of 
the left calf has been established and an initial rating has 
been assigned.  The Veteran has been awarded the benefits 
sought, and his claim has been substantiated.  As such, the 
Veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  
Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007) (citing 
Dingess v. Nicholson, 19 Vet. App. at 491).  Thus, the 
purpose for which such notice was intended has been 
fulfilled, and section 5103(a) notice is no longer required 
as to such matters.  See Dingess, 19 Vet. App. at 490-491.

Similarly, during the pendency of this appeal, regulatory 
changes amended 38 C.F.R. § 3.159(b), which provide that VA 
has no duty provide section 5103 notice upon the receipt of a 
Notice of Disagreement.  38 C.F.R. § 3.159(b), as amended by 
73 Fed. Reg. 23353-23356 (2008) (to be codified at 38 C.F.R. 
§ 3.159(b)(3) and applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).  In this 
context, after awarding the Veteran service connection for 
residuals of an excision of a foreign body of the left calf 
and assigning an initial disability rating, the Veteran filed 
a notice of disagreement contesting the initial rating 
determination.  The RO furnished the Veteran a statement of 
the case that addressed the initial rating assigned including 
notice of the criteria for a higher rating for this 
condition, and provided the Veteran with further opportunity 
to identify and submit additional information and/or 
argument, which the Veteran has done by perfecting his 
appeal.  See 38 U.S.C.A. §§ 5104(a), 7105, 5103A.  Therefore, 
under these circumstances, VA also fulfilled its obligation 
to advise and assist the Veteran throughout the remainder of 
the administrative appeals process, and similarly accorded 
the Veteran and his representative a fair opportunity to 
prosecute the current appeal.  See Dunlap and Dingess, both 
supra.

VA also has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A.  In this case VA has obtained the Veteran's 
service treatment records, private medical records, and 
Social Security Administration records.  The Veteran has been 
provided VA medical examinations and the Veteran has 
submitted private medical evidence in support of his claim.  
There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the Veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the Veteran in obtaining evidence necessary 
to substantiate his claim.

II.  History

The Veteran's service treatment records reveal that in 
November 1962 a piece of steel was extracted from the 
subcutaneous tissues of the Veteran's left calf.  The March 
1998 rating decision on appeal granted the Veteran service 
connection and a noncompensable rating for residuals of an 
excision of a foreign body from the left calf.  

An April 1997 letter from C.A.G., M.D., states that the 
Veteran had undergone a laminectomy and discectomy.  This 
physician attributed the Veteran's pain in his lower back and 
his left lower extremity radiculopathy to his degenerative 
changes of the lumbosacral spine.

A September 1997 VA examination made no findings regarding 
the Veteran's left calf.

A VA EMG performed in July 2001 noted that the Veteran had 
early peripheral sensory polyneuropathy of both legs and mild 
residual left S1 radiculopathy.  Such was not attributed to 
the Veteran's left calf fragment wound.

In an August 2001 letter, the Veteran's chiropractor stated 
that the Veteran had weakness and numbness in the left calf 
at the site of a shrapnel wound to the left calf.

When examined in October 2001, the VA examiner stated that 
the Veteran's claims file was not available for review.  The 
examiner noted that the Veteran had multiple shrapnel 
fragment wounds of the left lower leg in military service in 
Vietnam.  The examiner stated that the Veteran apparently 
underwent immediate surgical repair with excision of the 
foreign bodies for apparent muscle injury and peripheral 
nerve injury to the left lower leg.  He noted that the 
Veteran's experienced residual hypestheseia, tingling, 
numbness and mild motor weakness in the left lower leg and 
left foot.

At his hearing before a hearing officer in October 2001 the 
Veteran reported that when repairing a steam line on his 
ship, a piece of metal flew out and entered his left calf.  
He testified that he was taken to the ship's hospital and the 
piece of steel was removed.  The Veteran stated that the 
region of his left calf where the piece of steel was removed 
was numb.  The Veteran also asserted that he did not have 
complete use of the left foot due to that injury.

At his August 2002 hearing before the undersigned, the 
Veteran stated that the area around his left calf scar was 
numb.  He also reported that he had cramps from his left calf 
down into his left foot.  He asserted that he had a burning 
sensation inside the left calf muscle and that he had an 
altered gait due to this left calf injury.

In a September 2002 letter, the Veteran's chiropractor stated 
that EMG reports showed that the shrapnel injury to the left 
lower calf had affected the efferent motor nerve resulting in 
a loss of muscle size and strength to the lower leg.

On VA examination in November 2003, the Veteran was noted to 
have peripheral sensory polyneuropathy.  The examiner stated 
that the Veteran's left lower extremity findings were more 
likely due to his back disability.  He did note that the 
Veteran had left leg sensory deficit due to both sensory 
polyneuropathy and to the shrapnel fragment wound.

The Veteran was provided a VA muscles examination in April 
2004.  The examiner noted that he had reviewed the Veteran's 
pertinent medical records.  The Veteran complained of loss of 
sensation in the posterior of the distal left calf.  He 
stated that the loss of sensation had been unchanged since 
the time of the injury.  The Veteran thought that the loss of 
sensation impaired his balance.  The Veteran had a well-
healed scar of approximately 1.0 cm by 2.5 cm.  There was no 
significant loss of any muscle.  All muscle groups were 
functional.  The scar was not tender.  There were no 
adhesions and no evidence of damage to any tendons.  There 
was no evidence of damage to any bone or joint.  Manual 
muscle testing of all groups in the calf demonstrated normal 
muscle strength.  There was no herniation of muscle in the 
area of the scar.  There was full range of motion of the 
subtalar joint, ankle joint, and knee joint.  The Veteran 
demonstrated normal strength of all muscle groups in the 
areas of the calf.  The examiner noted that the Veteran 
ambulated with the use of a cane and ambulated with an 
atypical limp.  The examiner stated that the limp was not 
related to the calf injury.  The diagnosis was healed open 
wound of the left leg.

On VA scar examination in April 2004, it was noted that the 
Veteran's scar was nonsymptomatic except for the Veteran's 
statement that he experienced chronic hypesthesia and 
transient motor weakness of the left calf.  The examiner 
stated that there was no pain in the scar tissue and no 
adherence to underlying tissue.  The scar was stable, without 
elevation or depression.  The scar was superficial on 
examination.  There was no inflammation, edema, or keloid 
formation.  The scar was slightly hypopigmented.  The 
examiner stated that there was no limitation of function 
cased by the scar and no disfigurement.  The diagnosis was 
well-healed shell fragment wound and excision scar of the 
left calf.  The examiner opined that the Veteran's 
neurological symptoms of hypesthesia and transient motor 
weakness were not due to the Veteran's scar tissue.

In a May 2004 letter, G.J.L., M.D., stated that medical 
records documented that the Veteran had deficits and wounds 
in the left calf resulting in pain and paresthesias in that 
region.

In an August 2004 letter, D.A.W., M.D., stated that he had 
reviewed the Veteran's service medical records and that the 
shrapnel injury of the left leg probably involved the 
saphenous nerve and contributed to the Veteran's 
polyneuropathy.  

On VA muscles examination in September 2008, the Veteran 
asserted that he had nerve damage in his left lower leg from 
a shell fragment wound.  He reported that the numbness moved 
down to his foot.  He also stated that he had trouble with 
feeling where he placed his foot and that he has fallen.  He 
reported that the numbness is so bad that he scratches his 
leg and makes it bleed because he can not feel it.  He 
further reported that his left calf muscle cramped nightly.  
Examination revealed no evidence of muscular damage.  The 
examiner stated that the calf wound had no effects on the 
Veteran's usual daily activities.  The examiner attributed 
the Veteran's complaints to his low back pain with 
radiculopathy.  The examiner stated that the Veteran 
sustained a subcutaneous wound with likely damage to the 
cutaneous nerves.  The examiner stated that the Veteran had 
no muscle injury.

VA neurological examination in September 2008 revealed no 
muscle atrophy of the left calf.  There was no joint affected 
by the nerve disorder and the Veteran's gait and balance were 
normal.  The diagnosis was left lower leg wound with residual 
numbness.

On VA scar examination in September 2008, the Veteran's scar 
was noted to be 0.2 centimeters by 1.5 centimeters.  The 
examiner stated that there was no tenderness on palpation and 
that there was no limitation of motion or loss of function.  
There was underlying tissue damage but no skin ulceration or 
breakdown over the scar.  The diagnosis was left lower leg 
wound with well-healed hyperpigmented scar.

A December 2008 letter from Dr. L.R.C. notes that the Veteran 
had a palpable depression lateral to the Achilles tendon of 
the left leg.  As noted in the introduction above, this 
physician's statement that the Veteran has left foot and knee 
disability related to the shrapnel injury could be 
interpreted as a claim for secondary service connection and 
this matter has been referred to the RO for appropriate 
action.

III.  Analysis

The Board finds that the Veteran does not have any damage of 
the left calf muscle residuals of an excision of a foreign 
body from the left calf.  With regard to the private medical 
evidence submitted by the Veteran, none of these medical 
providers specifically stated that the Veteran had any left 
calf muscle injury.  The Board recognizes that an October 
2001 VA examiner stated that the Veteran had apparent muscle 
injury.  However, the October 2001 VA examiner did not have 
the Veteran's claims file to review and the history as 
provided by the Veteran at that time was incorrect.  The 
October 2001 VA examiner noted that the Veteran reported 
multiple shrapnel fragment wounds to the left lower leg.  The 
service treatment records clearly show that the Veteran was 
struck by only one fragment.  The Board finds that the April 
2004 and September 2008 VA examination reports are more 
probative.  These VA examiners reviewed the Veteran's medical 
history and gave a thorough description of their examination 
of the Veteran's calf.  The April 2004 VA examiner noted that 
the Veteran had normal muscle use and strength.  The 
September 2008 VA examiner, after describing the examination 
findings of the Veteran's left calf muscles, specifically 
stated that the Veteran had no muscle injury.  Since the most 
probative evidence of record reveals that the fragment wound 
resulted in no damage to the Veteran's left leg muscles, the 
Veteran is not entitled to a separate rating under 38 C.F.R. 
§ 4.73, Diagnostic Codes 5310, 5311, 5312 (2008), the 
criteria for muscle injuries of the foot and leg.
 
The Board notes that effective August 30, 2002 the 
regulations regarding the evaluation of skin disease were 
revised.  See 67 Fed. Reg. 49,590-99 (2002).  Where the law 
or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  As 
the Veteran's claim predates August 30, 2002, the Board will 
consider the regulations in effect both prior to and since 
August 30, 2002.  The Board observes, however, that when an 
increase is warranted based solely on the revised criteria, 
the effective date for the increase cannot be earlier than 
the effective date of the revised criteria.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); VAOGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

Prior to August 20, 2002, superficial, poorly nourished scars 
with repeated ulceration are given a compensable rating under 
Diagnostic Code (DC) 7803.  Superficial scars that are tender 
and painful on objective demonstration are given a 
compensable rating under DC 7804.  DC 7805 provides that 
other scars are rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, DCs 7803-7805 (2002).

A review of the medical evidence reveals that the residual 
scar on the Veteran's left calf is well healed and has not 
had any ulceration since March 1997, the effective date that 
service connection was granted.  The Veteran's scar has never 
been noted to be poorly nourished, to have repeated 
ulceration, to be unstable, or to have frequent loss of 
covering of the skin over the scar.  The Board further notes 
that none of the medical evidence has shown that the 
Veteran's scar is tender and painful on objective 
demonstration.  The April 2004 VA examiner stated that there 
was no pain in the scar tissue and the September 2008 VA scar 
examiner stated that there was no tenderness to palpation of 
the scar.  Accordingly, the Board finds that the Veteran does 
not meet the criteria for an initial compensable rating for 
his scar residuals of an excision of a foreign body from the 
left calf under versions of DC 7803 or 7804 in effect prior 
to August 20, 2002.  With regard to limitation of function, 
none of the medical records indicate that the Veteran's left 
calf scar results in any limitation of function.  In fact the 
April 2004 VA examiner specifically stated that the scar does 
not cause any limitation of function and the September 2008 
VA examiner stated that the Veteran's scar causes no 
limitation of motion or loss of function.  Accordingly the 
Veteran is not entitled to an initial compensable rating for 
his scar under the version of DC 7805 in effect prior to 
August 20, 2002.

Beginning August 20, 2002, scars that are deep or that cause 
limited motion and exceed an area of 39 cm are given a 
compensable rating under DC 7801.  Scars that are 
superficial, do not cause limited motion, and cover area of 
144 inches or more are given a compensable rating under DC 
7802.  Unstable superficial scars are given a compensable 
rating under DC 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of the skin over 
the scar.  Superficial scars that are painful on examination 
are given a compensable rating under DC 7804.  DC 7805 
provides that other scars are rated on limitation of function 
of the affected part.  A deep scar is one associated with 
underlying soft tissue damage, and a superficial scar is one 
not associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DCs 7801-7805 (2008).

Since the Veteran's left calf scar covers an area of less 
than 39 cm, since the Veteran's scar is stable, since the 
Veteran's scar is not painful on examination, and since the 
scar causes no limitation of function, the Veteran has not 
met the criteria for an initial compensable rating under the 
criteria for the rating of scars which came in to effect on 
August 20, 2002. 

The Board must also consider whether the Veteran is entitled 
to an initial compensable rating for any nerve damage caused 
by the residuals of an excision of a foreign body from the 
left calf.  With regard to the October 2001 VA examiner's 
statement that the shrapnel wound apparently resulted in 
peripheral nerve injury of the left lower leg, the Board does 
not find this statement to have significant probative weight.  
As noted above, this examiner did not review the Veteran's 
medical history.  Furthermore, the history provided by the 
Veteran to the VA examiner was inaccurate.  With regard to 
the September 2002 chiropractor statement that an EMG report 
showed the shrapnel injury to the left lower calf effected 
the efferent motor nerve resulting in loss of muscle size and 
strength of the lower left leg, the Board notes that none of 
the EMG reports or the VA physicians who have examined the 
Veteran have made such a finding.  The Board finds that the 
VA physicians have more expertise and training in the area of 
evaluating nerve damage than a chiropractor.  Consequently, 
the Board does not give the September 2003 statement of the 
Veteran's chiropractor as much probative weight.  

The Board has also considered the August 2004 statement of 
Dr. D.A.W. that the wound to the Veteran's left calf probably 
involved the saphenous nerve and contributed to the Veteran's 
polyneuropathy.  However, this physician did not provide any 
reasoning for his statement.  He did not discuss the service 
treatment records which indicated that the wound was to the 
subcutaneous area and he did not discuss the Veteran's spinal 
disability to which private and VA physicians have attributed 
the  Veteran's peripheral neuropathy.  In this case, Dr. 
C.A.G. stated in April 1997 that the Veteran's left lower 
extremity radiculopathy was due to his degenerative changes 
of the lumbosacral spine.  The November 2003 VA examiner 
opined that the Veteran's peripheral sensory neuropathy was 
due to the Veteran's back disability.  He did state that the 
Veteran had some left calf sensory deficit due to both 
sensory polyneuropathy and to the fragment wound.  The 
September 2008 VA muscle examiner stated that the Veteran's 
calf wound had no effects on the Veteran's usual daily 
activities and noted that such impairment was due to the 
Veteran's low back pain with radiculopathy.  Based on the 
Veteran's service treatment records describing a subcutaneous 
wound, and the September 2008 VA examination indicating that 
the Veteran sustained a subcutaneous wound with damage to the 
cutaneous nerves, the Board finds that the numbness that the 
Veteran currently has in his left calf area is due to an 
injury of the cutaneous nerves during service.  

Under Diagnostic Code 8522, a 30 percent evaluation is 
assigned for complete paralysis of the musculocutaneous nerve 
with eversion of the foot weakened; a 20 percent evaluation 
is assigned for severe incomplete paralysis of the 
musculocutaneous nerve; a 10 percent evaluation is assigned 
for moderate incomplete paralysis of the musculocutaneous 
nerve; and a zero percent evaluation is assigned for mild 
incomplete paralysis of the musculocutaneous nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8522.

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (2008).

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a.

Based on the most probative medical evidence indicating that 
the injury to the nerves resulting from the excision of a 
foreign body from the left calf results in some numbness to 
the calf and no limitation in function of the left calf, the 
Board finds that the nerve injury is wholly sensory in 
nature.  As such the Board finds that the excision of a 
foreign body from the left calf resulted in only mild 
incomplete paralysis of the nerves in the Veteran's calf and 
the Veteran is not entitled to a compensable rating under DC 
8522.

Since this appeal stems from an original grant of service 
connection, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(2000).  As shown above, the Veteran has not met the criteria 
for a compensable rating under any applicable diagnostic code 
since the grant of service connection.  Accordingly an 
initial compensable staged rating for residuals of an 
excision of a foreign body from the left calf is not 
warranted.


ORDER

Entitlement to an initial compensable rating for residuals of 
an excision of a foreign body from the left calf is denied.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


